DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Chang Yang (reg. 73,200) on 2/26/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A tool selecting apparatus comprising:
a processor configured to
observe, when machining of a workpiece is currently performed, data related to machining condition, data related to cutting condition, data related to machining result, and data related to a tool, as state variables indicative of a current environmental state of the machining of the workpiece,
learn, by using the state variables, distribution of the data related to the machining condition, the data related to the cutting condition, and the data related to the machining result, with respect to the data related to the tool, the distribution being configured in a multi-dimensional space having axes indicating the data related to the machining condition, the data related to the cutting condition, the data related to the machining result, respectively, and 
create different clusters for respective tool types each indicating a tool type-based trend of the learned distribution based on the learned distribution, 
wherein the processor is further configured to
determine priorities for the respective tool types based on cluster densities of the different clusters, 

control a machine tool and an actuator to use the selected tool type in the machining of the workpiece under the designated condition.

2. 	(Currently Amended) A tool selecting apparatus comprising:
a processor configured to
observe, when machining of a workpiece is currently performed, data related to machining condition, data related to cutting condition, data related to machining result, as state variables indicative of a current environmental state of the machining of the workpiece,
wherein the processor has learned distribution of the data related to the machining condition, the data related to the cutting condition, and the data related to the machining result, with respect to data related to a tool used in machining, the distribution being configured in a multi-dimensional space having axes indicating the data related to the machining condition, the data related to the cutting condition, the data related to the machining result, respectively,
the processor has created different clusters for respective tool types each indicating a tool type-based trend of the learned distribution based on the learned distribution,
the processor is further configured to
determine priorities for the respective tool types based on cluster densities of the different clusters,
determine a tool type that is usable under a condition designated by the state variables, based on the state variables and the tool type-based trend of the learned distribution,
output the determined tool type, and
and an actuator to use the determined tool type under the condition designated by the state variables.  

4. 	(Canceled) 

5. 	(Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sadler et al. teaches selecting an optimum tool based on a model interrelating performance variables and process parameters.
Nishikawa et al. teaches storing machining condition data relating to each of sets of machining conditions and achievement degree data relating to degrees of achievement of evaluation items to be obtained in machining under each of the sets of machining conditions, with the machining condition data and the achievement degree data being associated with each other.
Yamazaki et al. teaches performing a variety of machining controls using numerical control information, by which it is possible to abstract various machining information or machining conditions from an NC program used for actual machining and to store them as general purpose information which is expansively usable for a numerically controlled machine tool. 
Ouchi et al. teaches storing standard data of tools and machining conditions in a standard database. The input device of the apparatus inputs the users data of tools and machining conditions other than the contents of the standard database, and the apparatus stores the data inputted with the input device in one or more user databases. The tool and machining condition automatically 
Kandogan et al. teaches using cluster mapping to analyze and comprehend data to make decisions.
The prior art of record fails to teach or suggest, individually or in combination, learning distribution of the data related to the machining conditions, create different clusters for respective tool types each indicating a tool type-based trend of the learned distribution based on the learned distribution, determining priorities for the respective tool types based on cluster densities of the different clusters, and selecting, for a designated condition, a tool type that is usable in the machining of the workpiece based on the tool type-based trend of learned distribution, in combination with the remaining limitations as set forth in claims 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119